1. Zimbabwe
The next item is the debate on six motions for resolutions on Zimbabwe.
author. - Madam President, the political, economic and humanitarian situation in Zimbabwe is going from bad to worse, with the threat of a generalised outbreak of cholera and other potential epidemics adding to the already dire conditions in which the Zimbabwean people find themselves.
It is now absolutely clear that Mr Mugabe cares very little about the well-being of his countrymen. He cares much more about living a life of personal luxury and extravagance. Mr Mugabe has proved beyond any reasonable doubt that he is totally unfit to govern his country in the modern world. He finds excuses for his political existence by pretending to fight the ghosts of the long bygone British colonial era.
There is no way we Europeans can convince Mr Mugabe to see reason. The only chance to force him to step down is a drastic change in the stance held by the African Union. It is shameful that this organisation has not intervened in a much more decisive and resolute manner already. I believe that our efforts must be directed at the African Union and the governments of the nations it consists of. We must make it absolutely clear to them that we hold them wholly responsible for the sorry state of affairs in Zimbabwe and expect them, even at this very late stage, to take proper drastic action to get Mr Mugabe's regime to step down and go home or face severe consequences, not excluding trial for crimes against humanity.
author. - Madam President, if colleagues could think for a moment about their worst nightmare, it would not even come close to what is happening to the people of Zimbabwe. Once a prosperous country, it has been turned on its head by its President. The country is collapsing - no governance, no jobs, hyperinflation, no food, no health service - and the breakdown of the sanitation system is now creating a cholera outbreak.
A week ago, Zimbabwean President Robert Mugabe said the cholera outbreak had been arrested. He claimed Western powers wanted to use an epidemic as an excuse to invade Zimbabwe and topple him. However, South Africa has declared most of its northern border with Zimbabwe a disaster area, as the disease spreads over with refugees, and Oxfam has warned that the situation in Zimbabwe could get a lot worse.
Today's reported figures show that 1 111 lives have been lost and the disease is spreading. There are 20 581 cases of cholera. Cholera is a highly infectious disease caused by a bacterium which creates an intestinal infection. Symptoms include diarrhoea and dehydration. In its most severe form a sudden onset of acute watery diarrhoea can lead to death by severe dehydration and kidney failure. It can kill healthy adults in hours.
To give an example of the impact the disease is having on the population, I want to tell Parliament about Cynthia Hunde's son, Munashe. Munashe died of cholera shortly before his first birthday. Cynthia had gone to work in South Africa to try and provide a better future for her son, as there is no work in Zimbabwe, leaving Munashe in the care of her mother. When she returned to her mother's home, she found Munashe dying in his grandmother's arms. Interviewed by the BBC, she said: 'I feel so bad ... It's so hard to describe. When you have a son you have dreams for him. I came home expecting to find him running around the house, but that just didn't happen'.
Please, colleagues, support this resolution condemning Zimbabwe and please help innocent victims like Munashe.
author. - (NL) Madam President, in the previous urgent debates on the subject of Zimbabwe that were held on 7 July 2005 and 24 April 2008, I indicated why Mr Mugabe has managed to stay in power for so long.
The people remember their country's violent past. To many, he has remained the hero of the fight for freedom. According to this line of thinking, everything he does should a priori be considered good. Everyone who opposes him serves, as before, the interests of other countries and at home only those of the privileged white majority. If Mr Mugabe were to lose power, the country would be re-colonised, and the majority of the people would be discriminated against. The reality is different, though.
Mr Mugabe's sudden radicalism of a few years back, when he had never managed to overhaul agricultural land ownership and had allowed the chasm between rich and poor to continue to exist, was mainly intended to attract new supporters among a young generation and not to alienate his old comrades any further.
This approach may have won him more fanatical and violent allies, but certainly not the support of the majority of his fellow countrymen. For years, Europe and America had misjudged the situation in Zimbabwe and, by doing so, had brought on themselves the suspicion of having ulterior motives. Precisely these feelings of hostility ensured that Mugabe could stay in power.
Resistance is growing now that everyone realises how inefficient and disastrous his policy is. Without killing and intimidation, he would not have won the presidential elections, and the opposition's narrow parliamentary majority would have put it in government.
We have now reached a stage further than during the previous urgent debates. Drinking water supplies have broken down and cholera is claiming victims. This is no reason to triumph over the failing opponent, but to help the people of Zimbabwe. They deserve a better government, but this cannot be imposed from outside by anyone. What we can do is prevent Mr Mugabe from getting support from outside.
As the report says, according to 2007 estimates Zimbabwe has a population of 12 million, and almost half of them are starving. Life expectancy is 36 years. Only 40% of the country's teachers are working and only one third of students attend classes. This shows that Mr Mugabe is not only killing the present: he is killing the future.
Repression and the trampling of human rights are also part of the daily agenda. People who uphold human rights in Zimbabwe have been systematically targeted with arbitrary detention, arrest and torture. Government legislation has severely curtailed the freedoms of expression, assembly, movement and association.
I would like to mention a few examples, since the government has introduced increasingly repressive laws that have been used against these activists defending human rights. They include the Access to Information and Protection of Privacy Act, used by the government to effectively silence journalists; the Public Order and Security Act, which has severely curtailed the freedom of assembly, and hundreds of defenders of human rights, including workers of independent means, have been arbitrarily detained; and the Private Voluntary Organisations Act, brought back by the government in 2002 and presumably used to intimidate and harass NGOs.
Madam President, in my mother tongue Euskera - Basque - which is not official in this House, 'mugabe' means 'without limit', a good motto for this individual.
The dictator of this African country is not just one more name on the long list of dictators that we have had the misfortune to have on this planet, but I would dare say he is up there among the top ten dictators. In my opinion, we in the EU have to do our utmost for this individual to step down and end his days facing a Court of Human Rights.
We therefore wish Zimbabwe a happy 2009 without Mugabe.
Madam President, two months ago, we discussed the great famine which afflicted the Ukraine during the 1930s. The following question was frequently asked: how could this tragedy have come to pass? Why did the world remain silent? Today, when we look at events taking place in Zimbabwe, a similar question comes to mind: how is it possible, in this day and age, for a leader to destroy his own country? Why is the world doing so little to address this problem?
Resolutions alone will not change the leadership in Zimbabwe. We should ask ourselves whether we are prepared to stand by while the Zimbabwean people are sent to their destruction, just as the UN forces looked on while people were being slaughtered in Rwanda. Perhaps our response to the situation in Zimbabwe might be more decisive if that country had a plentiful supply of raw materials. Today's resolution is an excellent document, but it remains nothing more than that. More dynamic action is needed if people are to be saved. That is why we must without fail support Zimbabwe's neighbours, so that appropriate aid can be provided on Zimbabwe's borders.
author. - Madam President, in the past few years Zimbabwe has figured so often in these debates that we could be forgiven for running out of condemnatory words to say, but we must speak up because the long-suffering people of Zimbabwe have themselves been denied a voice by this ruthless despot, Robert Mugabe.
He has forfeited all rights to claim democratic legitimacy, because of his wanton disregard for human rights, political freedoms and the rule of law. The recent shooting of Perence Shiri, one of Mugabe's henchmen, hints at the anger bubbling under Zimbabwe's surface. Shiri has the blood of 20 000 people on his hands. It was Shiri who, with assistance from Communist North Korea, systematically massacred innocent civilians in the early 1980s in Matabeleland. If that was not bad enough, Mugabe's neglect has now caused an epidemic of cholera, a disease that had been almost totally eradicated throughout Zimbabwe until recently.
In response to international concerns, Mugabe says, outrageously, that the outbreak amounts to genocide perpetrated by Britain, my country, the former colonial master. It is perhaps this groundless accusation of neo-colonialism, combined with our own post-colonial guilt, that prevents us in Europe from taking more robust action.
Yet when we look to Africa to provide a solution we find an ocean of indifference and ineffectiveness. The strident condemnation of Mugabe by the Prime Minister of Kenya and the President of Botswana stands out in stark contrast to the apathy of most other African states and leaders, and in particular South Africa, although we must now hope that a President Zuma takes a tougher approach.
If the African Union aspires to anything like the authority of the European Union, it needs to address Mugabe's reign of terror and consider the possibility of action to force Mugabe from office. One concrete measure we should encourage is the indictment of Mugabe in the International Criminal Court through a UN Security Council resolution, as has proven useful in the case of President al-Bashir over Darfur. I hope, the next time I speak on Zimbabwe, it will be to hail Mugabe's demise and departure from office.
on behalf of the PPE-DE Group. - Madam President, Zimbabwe is becoming a failed state. Half of the population will survive under foreign sustenance or will face starvation. Sanitation and unpolluted water are almost unavailable and, as a result, a devastating cholera epidemic is spreading within Zimbabwe and the surrounding countries.
All this is because Mr Mugabe and his cronies want to punish their own people because they voted for him to go. The South African mediation was unsuccessful and the African countries have so far been disappointing in taking resolute action. The above picture constitutes a grave humanitarian catastrophe, so, as a first step, Mr Mugabe should be referred to the International Criminal Court to be indicted for crimes against humanity and to have an international warrant issued for his arrest.
on behalf of the PSE Group. - (PL) Madam President, Zimbabwe has been struggling with a very serious humanitarian crisis for some time now: almost half of the population are starving, there is practically no access to running water and the sanitary conditions are terrible. During the past decade, the average life expectancy in Zimbabwe has fallen from 60 years for both sexes to 37 years for men and 34 for women. A spreading cholera epidemic has already claimed eight hundred victims, while over 16 000 people are infected. According to Médecins sans Frontières (MSF), around one and a half million people might soon be infected with cholera.
The country's economy is in a sorry state. The rate of inflation has long been the highest in the world. Over 80% of the population are living on less than a dollar a day. The authorities in Zimbabwe seem not to notice the seriousness of the situation and have taken no action. President Mugabe has not fulfilled his promise to create a government of national unity, and political opponents continue to be persecuted.
The critical situation in Zimbabwe requires a decisive reaction from the European Union, and both the Council and the Commission should confirm their commitment to the cause by continuing to provide humanitarian aid to the suffering population. We must put pressure on the Zimbabwean government to lift their restrictions on aid organisations and stop arresting human rights activists. In addition to this, we should support the Elders Group, so that its members can obtain permission to enter Zimbabwe.
The process of introducing democratic change to Zimbabwe will require commitment from other African countries, regional institutions and international bodies. Ensuring that parliamentary elections are fair and monitoring the creation of a new government might provide an opportunity to stabilise the situation. At the same time, the international community should be prepared to provide financial aid to help rebuild state structures that are based on the rule of law.
Madam President, the information contained in the Resolution on Zimbabwe is shocking: 5.1 million people, namely half of the population, are starving, over 300 000 people are threatened by a cholera epidemic, 1.7 million are infected with HIV and the average life expectancy is 37 years. All this is too much for any government to handle on its own.
That is why we should fully support all initiatives to improve the situation in Zimbabwe. The authors of the Resolution rightly draw our attention to the fact that we need to facilitate and extend the scope of humanitarian aid and that the Council, Commission and the European Union Member States need to undertake other activities, including diplomatic action and giving financial and practical support to Zimbabwe. This needs to focus not only on the present, but also the long term, and must be based on a specific programme. I say 'rightly', as yet another Resolution will not help to feed the people. What we need, and what the population of Zimbabwe are waiting for, is practical aid.
(DE) Madam President, the only good news from the ravaged country of Zimbabwe is that what we are currently seeing are probably the final months of the Mugabe regime.
The good news from Africa is that more and more countries are opposing the state of affairs in the country. As the first Vice-Chairman of the ACP-EU Joint Parliamentary Assembly, I can report that our African counterparts joined us in our critical assessment of the situation in Zimbabwe for the first time three weeks ago, at our session in Port Moresby. In South Africa, too, the pressure is growing for the government to withdraw its protection from the Zimbabwe regime at long last. The situation is worsened by the fact that the refugees are now also bringing disease into South Africa. It is to be hoped that this situation will have improved by the time of the World Cup, as this may explain why South Africa is making changes: out of fear that the visitors will stay away. That in itself should be a reason to withdraw its protection from the Mugabe regime.
- (PL) Madam President, we discussed the situation in Zimbabwe on 24 April 2008. During that discussion we addressed the problem of the election results, and more specifically, President Mugabe's continuing grip on power in spite of those results. Today, we are addressing the dramatic consequences of those events. Over 12 500 people suffering from cholera cannot count on the government for assistance, while 565 people have already died. This epidemic is also spreading across the border to the Republic of South Africa.
The above-mentioned figures, which come from UN reports from the beginning of December, are lower than those now being released by humanitarian organisations. According to them, the death toll already stands at more than a thousand people, while over 20 000 people are infected with cholera. Millions of people are starving or have no access to water. The African Union is not taking effective measures to improve the situation in Zimbabwe. President Mugabe must now be made to appear before the International Criminal Court and urgent action must be taken to control the cholera epidemic and ensure that food and medical aid reach the people of Zimbabwe.
Madam President, we have watched Zimbabwe's slow agony for many years. In addition to political violence and deepening poverty we now see it speed up as we see the inevitability of starvation and disease gripping the five million inhabitants. We must be there for the people, feed them, bring them medical relief, and support their yearning desire for freedom.
To help them, we must isolate its leader, Mugabe, from his African supporters by getting all African leaders to condemn him. Beyond Africa, we must work to remove the international supporters, the usual suspects China and Russia, by challenging them to cut off all support and trade with Mugabe. We have to examine our own conscience, though, because it is not so long ago that we, the EU, invited Mugabe to attend the EU-hosted AU-EU summit in Lisbon.
Vice-President of the Commission. - (FR) Madam President, I am grateful to all the MEPs who have launched an urgent appeal for Zimbabwe, since Zimbabwe is facing a crisis on an unprecedented scale, and it is getting worse - not a single sector is spared.
On a political level, we are witnessing an increase in violence, as the reports of arbitrary arrests and the disappearances of human rights activists show. The fresh outbreak of political violence may cause any crisis solution to fail and drive the parties to adopt irreconcilable positions.
On a humanitarian level, the situation is worsening, as is shown by the cholera epidemic that is spreading and threatening Zimbabwe's neighbouring countries.
On an economic level, the situation is disastrous. The prices of basic commodities continue to increase. The cost of the average food shopping bill increased by 1 293% last week.
On a social level, the risks of an explosion increase more each day with the harmful effect this situation could have on the stability of the entire region.
So what can we do? Zimbabwe's needs are huge. They are increasing exponentially, and this is mainly due to the current government's mismanagement.
On a humanitarian level, the Commission continues to be actively involved. A mission on the ground, from 15 to 19 December, is currently reassessing the humanitarian situation. This will enable us, among other things, to determine very quickly whether there are any additional requirements.
On a political level, the Commission - and beyond that, the international community as a whole - will be able to help Zimbabwe only if it can work closely with a legitimate government that is flexible enough to adopt the political and economic measures required.
The latter depends on the agreement of 15 September being implemented and a government of national unity being established. It also depends on the stakeholders of the region and of the African Union becoming more involved. We express our earnest desire to see such an involvement in all the contacts we have with them.
To conclude, I can assure you that the Commission, which is monitoring very closely the situation on the ground, will continue to work with all the Member States, and with our African and international partners, to find an equitable solution that will enable Zimbabwe to emerge from the current crisis, which all of you have strongly denounced.
Thank you for your attention. It is true that, during this festive season, we cannot forget about all those people who are suffering in Zimbabwe. They rank among those people who are without doubt most in distress today.
The debate is closed.
The vote will take place at the end of the debates.